Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Response to Arguments
Applicant’s arguments, filed 07 October 2021, with respect to the rejection(s) of claim(s) 1-9, 11-20 under 35 USC 102 have been fully considered and are persuasive. Specifically, Applicant argues that it would not have been obvious to modify Garfield with the unidirectional valve of Mosler which is convincing. However, upon further consideration, a new rejection is made in view of Whitley (US 2008/0142388) as presented below. Accordingly, this action is second Non-final rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Whitley (US 2008/0142388) in view of Mosler (US 2007/0106244).
Regarding claim 1, Whitley discloses a closed liquid transfer system comprising a transfer device (20, figure 1) for reconstituting drugs in a plurality of drug containers (21, 110, [0040-0041]), each drug container of the plurality of drug containers include an adapter (130, tip of syringe 21 operating with luer 33), the transfer device comprising a multi-port manifold (port openings of 34, 26 and 44) and a connector (36, figure 1) suitable to be removably attached to the adapter on one of said plurality of drug containers ([0041]), a first conduit (22) to transfer a liquid from an inlet port (34) of the manifold through the connector into the attached drug container ([0041]), a second conduit (70, best shown in figure 7, [0056]) to transfer a gaseous fluid from inside the drug container through said connector and said manifold to an outlet port (26) of the manifold, a liquid transporting tube (37) connected to said inlet port for transporting a liquid to said transfer device ([0051], the tube contains the fluid that is moved), a gas transporting tube (40, figure 7, [0052]) connected to said outlet port for transporting gaseous fluid from attached container away from said transfer device ([0052]), a gas collection container (65, figure 7, [0044]) to collect said gaseous fluid from each drug container 
Whitley does not teach a unidirectional valve connected to said gas transporting tube to allow unidirectional flow of said gaseous fluid towards said gas collection container.
Mosler teaches a unidirectional valve (6B, figure 4, [0053]) connected to said gas transporting tube (14) to allow unidirectional flow of said gaseous fluid towards said gas collection container (11, figure 4, [0053]).
Mosler provides a one way valve in order to prevent gas from re-entering the transfer device ([0053]). It would have been obvious to a person of ordinary skill in the art at the effective 
Regarding claim 2, Whitley further discloses the adapter is a drug vial adapter (figure 2, the adapter is on the vial).
Regarding claim 3, Whitley further discloses said manifold comprises a hermetic seal in the outlet port to prevent liquid flow into said gas transporting tube (the outlet necessarily seals the connection to the syringe 21 since if there is a leak in the connection, the fluid or gas would escape and would be detrimental to sterility).
Regarding claim 11, Whitley further discloses the drug container is a vial ([0041])
Regarding claim 12, Whitley further discloses the liquid is diluent ([0062]).
Regarding claim 13, Whitley discloses a method for reconstituting drugs in a plurality of drug containers, a transfer device (20, figure 1) for reconstituting drugs in a plurality of drug containers (21, 110, [0040-0041]), each drug container of the plurality of drug containers include an adapter (130, tip of syringe 21 operating with luer 33), the transfer device comprising a multi-port manifold (port openings of 34, 26 and 44) and a connector (36, figure 1) suitable to be removably attached to the adapter on one of said plurality of drug containers ([0041]), a first conduit (22) to transfer a liquid from an inlet port (34) of the manifold through the connector into the attached drug container ([0041]), a second conduit (70, best shown in figure 7, [0056]) to transfer a gaseous fluid from inside the drug container through said connector and said manifold to an outlet port (26) of the manifold, a liquid transporting tube (37) connected to said inlet port for transporting a liquid to said transfer device ([0051], the tube contains the fluid that is moved), attaching the adapter of the first drug container to said connector (figure 1), administering a measured amount of a diluent ([0062]) into the first drug container through liquid transporting tube (37) connected to said inlet port of said manifold and through said first conduit ([0051]), collecting a gaseous fluid expelled from said first container through a gas transport tube (40, figure 7, [0052]) connected to a gas collection container (65, figure 7, [0044]).

Mosler teaches a unidirectional valve (6B, figure 4, [0053]) connected to said gas transporting tube (14) to allow unidirectional flow of said gaseous fluid towards said gas collection container (11, figure 4, [0053]).
Mosler provides a one way valve in order to prevent gas from re-entering the transfer device ([0053]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Whitley with Mosler in order to allow an outlet for pressure out of the manifold while preventing pressure build up in the system.
Whitley and Mosler do not teach detaching the adapter of said first drug container from said transfer device and repeating steps a-d for each drug container in said plurality of drug containers.
However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04VIB). In this case, the transfer device is used on multiple vials but since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, it would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Whitley to include multiple containers to extract multiple fluids. Whitley also does not state that the device is single use and is usable multiple times.
Regarding claim 14, Whitley further teaches a manually operable syringe (figure 1, 21) to supply diluent ([0062]).
Regarding claim 15, Whitley further discloses the supplying diluent ([0062]) from a diluent container (figure 1).


Whitley does not teach said gas transporting tube connected to a one way valve to allow unidirectional flow of said gaseous fluid towards said gas collection container.
Mosler teaches a unidirectional valve (6B, figure 4, [0053]) connected to said gas transporting tube (14) to allow unidirectional flow of said gaseous fluid towards said gas collection container (11, figure 4, [0053]).
Mosler provides a one way valve in order to prevent gas from re-entering the transfer device ([0053]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Whitley with Mosler in order to allow an outlet for pressure out of the manifold while preventing pressure build up in the system.
Regarding claims 17 and 19, Whitley further discloses the drug container is a vial (110).
Claim 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Whitley and Mosler in view of Duncan (US 2010/0305507).

Duncan discloses an infusion device in the same field of endeavor as the Applicant. Duncan teaches a valve (60, figure 1, [0045]) with three ports (A-D, figure 1) to allow unidirectional flow from a first port to a second port and from said second port to a third port ([0045]).
Duncan provides a valve that can universally allow various operations of the infusion body ([0012]). It would have been obvious to a person of ordinary skill in the art at the effective filling date of the invention to modify Whitley and Mosler with Duncan in order to allow increased control of fluid moving through the device.
Regarding claim 5-6, Whitley and Mosler teaches the limitations of claim 4 and Duncan further teaches liquid transporting tube (220a, figure 4) connectable to said inlet port for transporting a liquid to said first port and third port (since the tube is connected via fluid communication).
Duncan provides a valve that can universally allow various operations of the infusion body ([0012]). It would have been obvious to a person of ordinary skill in the art at the effective filling date of the invention to modify Whitley with Duncan in order to allow increased control of fluid moving through the device.
Regarding claim 7, Whitley and Mosler teaches the limitations of claim 5 and Whitley further teaches the liquid container (110, figure 1) connectable to said liquid supply tube for supplying said liquid.
Duncan provides a valve that can universally allow various operations of the infusion body ([0012]). It would have been obvious to a person of ordinary skill in the art at the effective filling date of the invention to modify Whitley with Duncan in order to allow increased control of fluid moving through the device.

Duncan provides a valve that can universally allow various operations of the infusion body ([0012]). It would have been obvious to a person of ordinary skill in the art at the effective filling date of the invention to modify Whitley with Duncan in order to allow increased control of fluid moving through the device.
Regarding claim 9, Whitley and Mosler teaches the limitations of claim 4 and Whitley further teaches the second port comprises a luer connector (33).
Duncan provides a valve that can universally allow various operations of the infusion body ([0012]). It would have been obvious to a person of ordinary skill in the art at the effective filling date of the invention to modify Whitley with Duncan in order to allow increased control of fluid moving through the device.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Whitley and Mosler in view of Kriheli (US 2010/0218846).
Regarding claims 18 and 20, Whitley and Mosler do not teach the adapter is a drug bag adaptor.
Kriheli discloses a transfer apparatus in the same field of endeavor as the Applicant. The transfer apparatus (10, figure 7, [00149]) can be connected to a drug bag adapter (70) and works with drug vial adapter (20) as well.
Kriheli provides an adapter to prevent leakage from the IV bag during transfer. It would have been obvious to a person of ordinary skill in the art at the effective filling date of the invention to modify Whitley with Kriheli in order to prevent leakage during transfer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781